PeR CuRiam.
The action of the court must be held for error. There can be no deficiency until there is a sale. At present all parties are unadvised as to what the land will bring at public sale. The determination of the issue as to whether the enumerated structures were real property or personal property and the value of the land at present must await the sale. It follows that the judgment entered was premature. Judgment entered is vacated, and the cause is remanded to the end that the sale may be had. The court may then determine the amount of the deficiency judgment — -if any- — to which plaintiff is entitled and the other questions and issues raised by the pleadings.
Error and remanded.
WinboRNE and Higgins, JJ., took no part in the consideration or decision of this case.